     Case 2:20-mc-00321 Document 1-1 Filed 12/01/20 Page 1 of 4 Page ID #:3




 1 MARI T. SAIGAL (State Bar No. 318556)
   Mari.Saigal@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:20-mc-00321
13                                            DECLARATION OF JAN VAN
      CLOUDFLARE, INC.                        VOORN IN SUPPORT OF
14                                            ISSUANCE OF SUBPOENA
                                              PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc., on behalf of Disney Enterprises, Inc.,
24 Paramount Pictures Corp., Sony Pictures Entertainment Inc., and Universal City
25 Studios Productions LLLP (“ACE Members”) who are members of the Alliance for
26 Creativity and Entertainment (“ACE”), a global coalition of leading content creators
27 and on-demand entertainment services committed to supporting the legal
28 marketplace for video content and addressing the challenge of online piracy. The
     Case 2:20-mc-00321 Document 1-1 Filed 12/01/20 Page 2 of 4 Page ID #:4




 1 ACE Members, whether themselves or through subsidiaries and affiliates, own the
 2 copyrights in the below referenced copyrighted works.
 3          2.      The ACE Members (via the Motion Picture Association, Inc.) are
 4 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 5 Inc. to disclose the identities, including names, physical addresses, IP addresses,
 6 telephone numbers, e-mail addresses, payment information, account updates and
 7 account histories of the users operating the websites sentratv.com and
 8 123tvnow.com.
 9          3.      Sentratv.com utilizes Cloudflare servers to operate a website that sells
10 illegal IPTV subscriptions, which facilitate access to infringing content streaming
11 from third-party servers. For example, Sentratv.com has facilitated access to
12 infringing content located at the following websites:
13      Infringed     Sentratv.com Link           Channel Backend Link
        Title
14
        Blue          Sentratv.com                http://11live01.akamaized.net/FT1_WGN
15      Bloods,                                   _AMERICA/mono.m3u8?token=JPlCAy
16      S02E22                                    %2B0Uqke%2BdySK06XC7O5Tp9NKE
                                                  NQ%2BATuEja7MRrrNtyc%2BBTWSx
17                                                9fNHWCpzuUNMBSEAlfqmQBIY4LpI
18                                                EiLhS1afzELyJJRu33oDjTOFFw3OZFa
                                                  PDGFph3Xh0T4rQm8VOkxk2jALeYCR
19                                                TWYlebNEQkibd0SQc98%2BrjITARS
20                                                %2FRlsyqAC%2Bz72bNii82pL37bDM8
                                                  BeZxAvWMnC1sMMsF9sxDg%3D%3D
21      Searching     Sentratv.com                http://ft4.cdndelivery.stream/FT4_FXX/
22                                                mono.m3u8?token=JPnTR6%2FqG%2F
                                                  %2BhbTcFCnyfhHC5Tp9NKENQ%2BA
23                                                TuEja7MRrrNtyc%2BBTWSx9fNHWCp
24                                                zuUNM3rir%2BTUgWJIF80%2FmS30X
                                                  TCy5wKlWQ7hBRAbq1k4ka4BtAwfpM
25                                                ZdpxA0PQA0zy7OHtOO%2Fa1EUsQfP
26                                                F7eCKc9uBElnfX43YXfuEQxEnDPlov
                                                  UM7kv4ep86DZxFzd5zgNwZIbqvfdptct
27                                                Pkrd2FpsJlTw%3D%3D
28


                                                -2-
     Case 2:20-mc-00321 Document 1-1 Filed 12/01/20 Page 3 of 4 Page ID #:5




 1          4.      Likewise, 123tvnow.com utilizes Cloudflare servers to operate a
 2 website that facilitates free access to infringing content streaming from third-party
 3 servers. For example, 123tvnow.com has facilitated access to infringing content
 4 located at the following websites:
 5      Infringed     123tvnow.com Link          Channel Backend Link
        Title
 6
        Chicago       http://123tvnow.com/w      http://cte-4-54-
 7      PD,           atch/usa-network/          539.sub8.cachefly.xyz/live/wr2aeslu/chun
 8      S02E17                                   ks.m3u8?wmsAuthSign=c2VydmVyX3R
                                                 pbWU9MTEvMi8yMDIwIDg6MTE6NT
 9                                               QgUE0maGFzaF92YWx1ZT1iSlplYlBN
10                                               NFNaK2I2QzR3Zk9Md29BPT0mdmFsa
                                                 WRtaW51dGVzPTEyMCZzdHJtX2xlbj0
11                                               xMw==
12      Sweet         http://123tvnow.com/w      http://srm-3-95-
        Home          atch/usa-network/          549.sub1.azurems.xyz/live/wr2aeslu/chun
13      Alabama                                  ks.m3u8?wmsAuthSign=c2VydmVyX3R
14                                               pbWU9MTEvNC8yMDIwIDg6MTM6N
                                                 DIgUE0maGFzaF92YWx1ZT05T0s0c01
15                                               oZnZGZlBHQlR0L3JLbXlRPT0mdmFsa
16                                               WRtaW51dGVzPTEyMCZzdHJtX2xlbj0
                                                 xMw==
17
18          4.      The purpose for which this subpoena is sought is to obtain the identities
19 of the individuals assigned to these websites who have exploited ACE Members’
20 exclusive rights in their copyrighted motion pictures without their authorization.
21 This information will only be used for the purposes of protecting the rights granted
22 to ACE Members, the motion picture copyright owners, under Title II of the Digital
23 Millennium Copyright Act.
24
25          I declare under penalty of perjury under the laws of the United States of
26 America that the foregoing is true and correct to the best of my knowledge,
27 information or belief.
28


                                                -3-
     Case 2:20-mc-00321 Document 1-1 Filed 12/01/20 Page 4 of 4 Page ID #:6




 1          Executed at Redondo Beach, California, on December 1, 2020.
 2
 3
 4
                                                            Jan van Voorn
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -4-
